IN THE COMMONWEALTH COURT OF PENNSYLVANIA


David Crocker,                          :
                             Petitioner :
                                        :
      v.                                :
                                        :
Workers' Compensation Appeal Board      :
(Dixie Consumer Products, LLC),         :
                             Respondent :          No. 803 C.D. 2015



                                      ORDER



            NOW, April 12, 2016, upon consideration of petitioner’s application for

reconsideration and respondent’s answer in response thereto, the application is denied.



                                             MARY HANNAH LEAVITT,
                                             President Judge